Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.
 	 

Response to Arguments
In regards to the 101 rejection:
	Applicants arguments regarding the 101 rejection have been considered and are not found to be persuasive.  
	Applicant argues that none of the cited claim limitations in the 101 rejection fall within one of the groupings of abstract ideas, and specifically do not fall within the category of certain methods of organizing human activity.  The Examiner respectfully disagrees.  The claims generally recite the idea of receiving/gathering data that has confidential aspects to it, storing the data, and cutting out data considered confidential, and then sharing the derived data.  These claim limitations are considered to be certain 
In regards to the 103 rejection:
	Applicants arguments have been considered and have been found persuasive in part.  The previous 103 rejections have been withdrawn and new grounds for rejection are found below.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-23 and 26-28 are rejected under 35 USC 101.  The claimed invention is directed to an abstract idea without significantly more. The claims recites “receiving…transaction data having aspects confidential to retail locations”, “storing the product data”, “processing the transaction records to produce derived information…”, and “communicating the derived information to participants of the platform” which is considered to be an Abstract idea grouping of Certain methods of organizing human activity. This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The Berkheimer memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an application during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer memo at 3-4.

 	In accordance with this guidance, the examiner refers to the following exemplary generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:

Server/Computing devices: for storing and retrieving information - Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

Processor/server/computing devices: for carrying out method steps and manipulating/transmitting data - Performing repetitive calculations, Flook, 437 U.S. at 594, 198 Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

 	In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 16-20, 23, and 27, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2007/0124216 A1 to Lucas (“Lucas”), in view of United States Patent Application Publication No. 2003/0061125 A1 to Hoffman et al. (“Hoffman”), in view of United States Patent Application Publication No. 2007/0094066 A1 to Kumar et al. (“Kumar”)

In regards to claim 16, Lucas discloses the following limitations:
 A method comprising a server of a platform repeatedly receiving from devices associated with retail locations, product sales data having elements including combinations of products purchased by individual customers in respective individual transactions with retail locations, the platform being controlled independently of the retail locations, the server storing product sales data.(Lucas discloses a system and method of maintaining an searchable inventory database of multiple retailers/manufacturers/distributors/suppliers that is updated in real time from the retailers through POS systems, and serving the inventory information through the use of web pages to computing devices/mobile devices based on the searched information and real time inventory information wherein the platform is controlled independently of the retail locations.  See at least Figures 8-13, and ¶¶ 0059, 0069-0077, 0180-183)
Lucas does not appear to specifically disclose the following limitations:
	Transaction records;
	Retail locations that are competitors;

	the derived information comprising market basket information representing purchasing behavior of the retail customers with respect to combinations of products purchased in respective individual transactions with the retail locations 
The Examiner provides Hoffman to teach the following limitations:
Retail locations that are competitors; (see at least Hoffman Figure 15, and ¶ 0318 “Utilizing a network in operation 1532, data is received from a plurality of stores of a supply chain that relates to an amount of goods sold by the stores. Information is also collected in operation 1534 that relates to a plurality of variables such as weather, competitor activity, and/or a marketing calendar”)
The sales data having aspects confidential to retail locations, the server storing the sales data including the confidential aspects in a database, the server controlling access to protect the confidential aspects of the sales data, the server processing the sales data to produce derived information that does not reveal at least some of the confidential aspects of the sales data, and communicating the derived information to participants of the platform.  (Hoffman teaches a system and method of inventory management that allows for receiving inventory information from all aspects of the supply chain including confidential information, aggregating and performing analysis on the data, and producing derived information such as predicative inventory demand forecasts etc.. And controlling access to the confidential information to develop trust between participants. See at least Figures 6, 8, 15, and 20,¶¶ 0293, 0304, 0307, 0318, 0404, 0579)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Hoffman in order to expand the user base of the system and to promote trust between participants (see above citations for Hoffman on confidential information handling) and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Kumar to teach the following limitations:
Transaction records; the derived information comprising market basket information representing purchasing behavior of the retail customers with respect to combinations of products purchased in respective individual transactions with the retail locations (Kumar teaches repeatedly receiving transaction data and analyzing/producing market basket data based on the combination of products purchased for determining purchasing behavior of the customers.  See at least Abstract, Figures 1, 7, 8, and 12, and ¶¶ 0026-0027, 0037-0039, and Claim 1)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Kumar in order to provide another layer of granularity with regards to purchasing behavior, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 17, Lucas does teach a server which can predict frequently used items as inventory depletes and re-order those items (¶0236), however, Lucas does not appear to specifically disclose the following limitations:
 in which processing the transaction records comprises predicting demand for the products.  
The Examiner provides Hoffman to teach the following limitations:
in which processing the sales data comprises predicting demand for the products  (Hoffman teaches a system and method of inventory management that allows for receiving inventory information from all aspects of the supply chain including confidential information, aggregating and performing analysis on the data, and producing derived information such as predicative inventory demand forecasts etc.. And controlling access to the confidential information to develop trust between participants. See at least Figures 6, 8, and 20,¶¶ 0293, 0304, 0307, 0404, 0579)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Hoffman in order provide a means for inventory replenishment and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Kumar to teach the following limitations:
Transaction records; (Kumar teaches repeatedly receiving transaction data and analyzing/producing market basket data based on the combination of products purchased for determining purchasing behavior of the customers.  See at least Abstract, Figures 1, 7, 8, and 12, and ¶¶ 0026-0027, 0037-0039, and Claim 1)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Kumar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 18-20, Lucas does not appear to specifically disclose the following limitations:
 in which processing the transaction records comprises aggregating the data to produce aggregated data free of the confidential aspects.  
in which processing the transaction records comprises analyzing consumer demand behavior.  
in which processing the transaction records comprises analyzing supply.  
The Examiner provides Hoffman to teach the following limitations:
in which processing the sales data comprises aggregating the data to produce aggregated data free of the confidential aspects.  (Hoffman teaches aggregating the received inventory information and maintaining the confidentiality of information that users do not want shared with other members of the supply chain.  See at least ¶¶ 0293, 0304, 0307, 0404, 0559, and 0579)
in which processing the sales data comprises analyzing consumer demand behavior.  (Hoffman teaches a system and method of inventory management that allows for receiving inventory information from all aspects of the supply chain including confidential information, aggregating and performing analysis on the data, and producing derived information such as predicative inventory demand forecasts etc.. And controlling access to the confidential information to develop trust between participants. See at least Figures 6, 8, and 20,¶¶ 0293, 0304, 0307, 0404, and 0579)
in which processing the sales data comprises analyzing supply.  (Hoffman teaches a system and method of inventory management that allows for receiving inventory information from all aspects of the supply chain including confidential information, aggregating and performing analysis on the data, and producing derived information such as predicative inventory demand forecasts etc.. And controlling access to the confidential information to develop trust between participants. See at least Figures 6, 8, and 20,¶¶ 0273, 0287, 0293, 0304, 0307, 0404, and 0579)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Hoffman in order provide a means for inventory replenishment and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Kumar to teach the following limitations:
Transaction records; (Kumar teaches repeatedly receiving transaction data and analyzing/producing market basket data based on the combination of products purchased for determining purchasing behavior of the customers.  See at least Abstract, Figures 1, 7, 8, and 12, and ¶¶ 0026-0027, 0037-0039, and Claim 1)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Kumar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 23, Lucas does not appear to specifically disclose the following limitations:
In which the participants comprise product distribution entities at two or more stages of a product distribution chain.  
The Examiner provides Hoffman to teach the following limitations:
(Hoffman teaches a system and method of inventory management that allows for receiving inventory information from all aspects of the supply chain including confidential information, aggregating and performing analysis on the data, and producing derived information such as predicative inventory demand forecasts, determining market trends, purchasing trends(purchasing behavior) etc.. And controlling access to the confidential information to develop trust between participants. See at least Figures 6, 8, 15, and 20,¶¶ 0293, 0304, 0307, 0318, 0404, 0579)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Hoffman in order provide a means for inventory replenishment and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 27, Lucas does not appear to specifically disclose the following limitations:
	in which producing the derived information comprises aggregating elements of the transaction records according to at least one of time periods, geographical areas, product categories, product manufacturers, and product numbers.
	The Examiner provides Hoffman to teach the following limitations:
	in which producing the derived information comprises aggregating elements of the transaction records according to at least one of time periods, geographical areas, product categories, product manufacturers, and product numbers. (Hoffman teaches analyzing the aggregated sales data with regard to time periods, seasonality, historical performance etc.  See at least Figure 15 and ¶ 0318)
The Examiner provides Kumar to teach the following limitations:
Transaction records; (Kumar teaches repeatedly receiving transaction data and analyzing/producing market basket data based on the combination of products purchased for determining purchasing behavior of the customers.  See at least Abstract, Figures 1, 7, 8, and 12, and ¶¶ 0026-0027, 0037-0039, and Claim 1)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Kumar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 21-22, 26, and 28, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2007/0124216 A1 to Lucas (“Lucas”), in view of United States Patent Application Publication No. 2003/0061125 A1 to Hoffman et al. (“Hoffman”), in view of United States Patent .

In regards to claims 21-22, Lucas does not appear to specifically disclose the following limitations:
 in which storing the transaction records comprises translating the transaction records to a canonical form and storing the canonical form.  
in which communicating the derived information comprises translating the transaction records from the canonical form to proprietary forms used by the participants of the platform.  
The Examiner takes Official Notice that it is old and well known in the art to manipulate received data from various sources into one format to work with the data and then reformatting the output for communication to outside sources.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Kumar to teach the following limitations:
Transaction records; (Kumar teaches repeatedly receiving transaction data and analyzing/producing market basket data based on the combination of products purchased for determining purchasing behavior of the customers.  See at least Abstract, Figures 1, 7, 8, and 12, and ¶¶ 0026-0027, 0037-0039, and Claim 1)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Kumar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 26, Lucas does not appear to specifically disclose the following limitations:
	in which controlling access to protect the confidential aspects of the transaction records comprises executing a confidentiality enforcement component at the server.
The Examiner takes Official Notice that it is old and well known in the art to control access to information based on permissions set at the server level and lower, therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 28, Lucas does not appear to specifically disclose the following limitations:
	in which the communicating the derived information comprises communicating through an authorized API.
The Examiner takes Official Notice that it is old and well known in the art at the time of filing the invention to receive and send information via an API, therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627